--------------------------------------------------------------------------------

Exhibit 10.2


PROMISSORY NOTE


$20,000,000
July 8, 2011



FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
Rabobank, N.A., a national banking association (the "Lender") or order, in
accordance with the provisions of the Agreement (as hereinafter defined) on the
Line of Credit Maturity Date, the principal amount of each Line of Credit Loan
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement"; the terms defined therein being used herein as therein defined),
between the Borrower and the Lender.  Capitalized terms used herein but not
defined herein shall have the meaning ascribed thereto in the Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Line of Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the Lender in
United States Dollars in immediately available funds. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This Promissory Note (“Note”) is the Note referred to in the Agreement entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Line of Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Line of Credit Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.



 
QAD INC.,
 
a Delaware corporation
             
By:
/s/ DANIEL LENDER
 
Name:
Daniel Lender
 
Title:
Executive Vice President, Chief Financial Officer and Secretary
             
By:
/s/ JOHN NEALE
 
Name:
John Neale
 
Title:
Senior Vice President and Treasurer


 

--------------------------------------------------------------------------------